DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jussaume et al. (US 6,011,449) in view of CN106505284 (both of record including translation of CN106505284).
	Jussaume (e.g. Figs. 3, 4, 5A, 5B) teaches a microwave circulator/isolator including: a shell (404), a flat dielectric support member (501) (i.e. a dielectric slice) attached on the bottom wall and sidewalls of the shell (e.g. see Fig. 5B)(Claim 9); vertical contacts (301) (i.e. pins) are through extension parts of the dielectric slice; a layered ferrite circulator structure is on the shell; 3 notches are in the shell and receive respective extension parts of the dielectric slice (Claims 2-4); inserts (302) in the extension portions hold the contacts/pins (301) (see Fig. 3), and the product by process limitation of injection molding is not given patentable weight since only the final product structural details are patentable in an apparatus claim (Claim 5); the circulator central conductor/microstrip (401) is above the dielectric slice and electrically connects to the contact pins (e.g. see Fig. 4) (Claim 6); the dielectric slice (501) has a hole (502) for locating/alignment of the ferrite in the hole (e.g. see Col. 3, lines 56-62) (Claim 7); and the dielectric support slice can be made of Forton (e.g. see Col. 3, lines 56-67). 
Also, since the contacts/pins (301) and inserts (302) are included in the extension parts of the dielectric slice (501) the entire combination of dielectric slice, pins, and inserts together can be considered integrally fixed together since they form a single unit in the assembled state, and the definition of integral is forming as a unit.
Jussaume does not explicitly teach that the circulator layers are laminated (Claim 1), or that the Forton dielectric is polyphenylene sulfide (Claim 10), or that the circulator 
	CN106505284 teaches a circulator having layers glued together (i.e. laminated, see page two of the translation), and the layers comprise a lower magnet 29, a lower uniform magnetic sheet 28, a lower ferrite 27, an upper ferrite 25, an upper uniform magnetic sheet 24, an upper magnet 23, a temperature compensation sheet 22, and a cover plate 21 which are sequentially stacked from bottom to top, wherein the central conductor is clamped between the lower ferrite and the upper ferrite.
	It would have been considered obvious to one of ordinary skill in the art to have modified the Jussaume layered circulator assembly to have the specific glued layers such as taught by CN106505284 because it would have been a mere selection of a specific known functionally acceptable microwave layered ferrite circulator structure for the generic non-specified ferrite microwave circulator layers of Jussaume thus providing the same specified functionality. Also, it would have been considered obvious to one of ordinary skill in the art to have modified the Tradename Forton dielectric to have polyphenylene sulfide, especially since polyphenylene sulfide is a well-known material under the tradename Forton, thereby suggesting the obviousness of the specific material. 


Response to Arguments
5/31/21 have been fully considered but they are not persuasive. 
Applicant argues that the present invention pins and locating dielectric slice are formed as a single unit (integrally) and that the device of the present invention does not use pin insulators (e.g. such as the dielectric inserts 302 of Jussaume).
Applicant’s arguments are not persuasive. The term “integral” is broad and merely means formed as a unit. Since the Jussaume prior art contacts/pins (301) and inserts (302) are included in the extension parts of the dielectric slice (501) the entire combination of dielectric, pins, and inserts together can be considered integrally fixed together since they form a single unit, and the definition of integral is forming as a unit. Also, the argument that the present invention does not require pin insulators is not commensurate with what is claimed since nothing in the present claim language precludes the use of a pin insulator.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843